1    PHILLIP A. TALBERT
     Acting United States Attorney
2    ALSTYN BENNETT
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                        IN THE UNITED STATES DISTRICT COURT

9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )    2:20-po-00512-CKD
                                          )    2:21-po-00015-CKD
12                Plaintiff,              )
                                          )    STIPULATION AND ORDER TO
13           v.                           )    CONTINUE BENCH TRIAL
                                          )
14   GEOFFREY D. PEABODY,                 )
                                          )    DATE: July 1, 2021
15                                        )    TIME: 9:00 a.m.
                  Defendant.              )    JUDGE: Hon. Carolyn K. Delaney
16                                        )
                                          )
17

18                                    STIPULATION

19        The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22        1.      By previous order, this matter was scheduled for a bench

23   trial on July 1, 2021 at 9:00 a.m.

24        2.      On June 29, 2021, government counsel emailed counsel for

25   the defendant to request a continuance due to the unavailability of a

26   government witness.

27        3.      By this stipulation, the parties now jointly move to

28   / / /



     STIPULATION AND ORDER                 1            U.S. V. GEOFFREY D. PEABODY
1    continue the bench trial to July 22, 2021 at 9:00 a.m.

2         IT IS SO STIPULATED.

3

4    DATED: June 30, 2021              PHILLIP A. TALBERT
                                       Acting United States Attorney
5

6
                                 By:   /s/ Alstyn Bennett            ___
7                                      ALSTYN BENNETT
                                       Assistant U.S. Attorney
8

9
                                       /s/ Linda Allison        _____
10                                     LINDA ALLISON
                                       Assistant Federal Defender
11                                     Counsel for Defendant
                                       (Per 06/30/2021 email authorization from
12                                     Linda Allison)

13

14                                FINDINGS AND ORDER
15        IT IS SO ORDERED, that the bench trial scheduled for July 1, 2021
16   is continued to July 22, 2021 at 9:00 a.m.
17        FOUND AND ORDERED.
18

19   Dated:   June 30, 2021
                                         _____________________________________
20                                       CAROLYN K. DELANEY
                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


     STIPULATION AND ORDER                  2            U.S. V. GEOFFREY D. PEABODY
